EXHIBIT 10.13

Publication N F MARCH 2001

GOVERNMENT OF THE

ARAB REPUBLIC OF

EGYPT

MINISTRY OF DEFENSE

ARMAMENT AUTHORITY

NF

CONTRACT

FOR

SUPPLY OF EQUIPMENT

CONTRACT No.: CAIRO/N/AM/Technical Communications Corp./2014/19

PUBLICATION N F S E MARCH 01

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLES

 

I.

  OBJECT AND STRUCTURE OF THE CONTRACT      5   

II.

  PRICE      5   

III.

  TAXES AND DUTIES      6   

IV.

  GUARANTEE DEPOSITS      6   

V.

  DELIVERY TERMS:      7   

VI.

  PAYMENT      7   

VII.

  TRANSFER OF CONTRACT      7   

VIII.

  QUALITY CONTROL, INSPECTION, TESTS AND ACCEPTANCE      8   

IX.

  PACKAGING AND DELIVERY      10   

X.

  TRAINING AND TECHNICAL ASSISTANCE      11   

XI.

  DELAY IN PERFORMANCE AND PENALTY FOR DELAY      11   

XII.

  FORCE MAJEURE      11   

XIII.

  TERMINATION OF THE CONTRACT.      12   

XIV.

  WARRANTY      13   

XV.

  NEW MATERIAL:      13   

XVI.

  ORIGIN OF EQUIPMENT      13   

XVII.

  CONTRACT CHANGES      13   

XVIII.

  EXPORT LICENSE      13   

XIX.

  DISPUTES AND ARBITRATION      14   

XX.

  LANGUAGE      15   

XXI.

  SECURITY      15   

XXII.

  EFFECTIVE DATE      16   

XXIII.

  DOMICILE AND NOTICES      16   

XXIV.

  CONTENTS OF THE CONTRACT AND ORDER OF PRECEDENCE      17   

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

2/36



--------------------------------------------------------------------------------

APPENDICES

 

APPENDIX A :    ITEMS DESCRIPTION AND SPECIFICATIONS    18 APPENDIX B :    PRICE
STRUCTURE OF THE CONTRACT    20 APPENDIX C :    SHIPPING AND MARKING    21
APPENDIX D :    NOTICE OF AVAILABILITY    22 APPENDIX E :    CERTIFICATE OF
RECEIPT    24 APPENDIX F :    FORM LETTER OF GUARANTEE FOR PERFORMANCE (LGP)   
25 APPENDIX G :    FORM LETTER OF GUARANTEE FOR ADVANCE PAYMENT (LGAP) (N/A)   
26 APPENDIX H :    PAYMENT TERMS    27 APPENDIX I :    PAYMENT SCHEDULE    28
APPENDIX J :    CERTIFICATE OF CONFORMANCE (COC)    29 APPENDIX K :   
CERTIFICATE OF MATERIAL ACCEPTANCE (COMA)    30 APPENDIX L :    CERTIFICATE OF
MATERIAL REJECTION (COMR)    31 APPENDIX M :    CERTIFICATE OF SERVICE
COMPLETION    32 APPENDIX N :    TRAINING AND TECHNICAL ASSISTANCE    33
APPENDIX O :    ACCEPTANCE TEST PROCEDURES    34 APPENDIX P :    FORM
NOTIFICATION OF GOE NON-PARTICIPATION IN INSPECTION    35

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

3/36



--------------------------------------------------------------------------------

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

4/36



--------------------------------------------------------------------------------

COMPLETE AGREEMENT

This contract is signed on      /      / 2014     , between :

The Armament Authority [representing the Ministry of defense of the Government
of the Arab Republic of Egypt] as represented by…Brigadier Ahmed Kamal El Dinn
Ibrahim…………, hereinafter referred to as GoE or Buyer, on the first part, AND:

Represented by: Mohamed Hany Aly Fahmy ElShamy By virtue of the Power of
Attorney issued on May 29, 2014 By: Consulate General of the Arab Republic of
Egypt hereinafter referred to as the Supplier, The Contractor , or the Seller,
on the other part.

The two parties, hereinafter, shall be collectively referred to as the parties.

AND IN CONSIDERATION OF THE MUTUAL PROMISES AND AGREEMENTS HEREIN, THE TWO
PARTIES AGREE AS FOLLOWS:

 

I. OBJECT AND STRUCTURE OF THE CONTRACT

 

  a. The object of this contract is that the Supplier shall supply, all the
contracted items (Materials and/ or services as described by Appendix A “Items
Description and Specification”) that perform in accordance with the requirements
stipulated in the contract (including all appendices that form an integral part
of this contract). And the GoE accepts to buy in conformity with the conditions
of the contract, the contracted items at the Firm Fixed Price agreed to in the
Article II, “Price”, of which full price details are specified in Appendix B
“Price Structure of the Contract”.

 

  b. Under this contract, the Supplier shall be solely responsible for meeting
the requirements specified in this contract.

 

  c. The GoE reserves the right to purchase on the same terms, conditions, and
prices stated herein, additional quantities of up to one hundred percent
(100%) of any or each item specified by this contract, providing that the
additional quantities of each item are ordered with the Supplier prior to the
completion of the Contract.

 

  d. The GoE also reserves the right within 10 years from the date of signing
this contract, to purchase under the same terms and conditions the spare parts
covered by this contract and at a price negotiated on the date of the new order.

 

II. PRICE

 

  a. This is a Firm Fixed Price contract.

 

  b. The total price agreed upon is $3,287,323.08 USD only. The price of the
Contract is for the supply and delivery to the GoE of the items contracted for
as indicated in this contract. It is agreed that the above price includes the
following:

 

  1. Price of the items (materials/ services) contracted for, specified in
Appendix A.

 

  2. Any other charges and expenses incidental to the performance of this
contract, and

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

5/36



--------------------------------------------------------------------------------

  3. Any and all royalties and/or license fees or payments, if any, which may be
or became due on the inclusion of any patented, copyrighted, trade secrets or
other proprietary materials, designs, inventions or information ………..etc.

 

  c. In return for this price, the Supplier assumes all cost and schedule risks
for delivering the materials/ services associated with this contract in
accordance with the requirements agreed to in this contract, including all
Appendices.

 

d. contractor certifies that the contract price, including subcontracts awarded
thereunder does not include any direct or indirect costs of sales, commissions
to assure the conclusion of the sale of any equipment or material called for in
this contract. if it is proven that, at any time, the contractor has paid any
amount to any party as sales commission or fees to conclude the contract, the
GOE reserves the right to reduce the total value of this contract, or to deduct
from the deserved money the same amount as that paid as the sale commission or
fees and may be terminate this contract immediately according to article
(termination of the contract for default)

 

  e. Supplier certifies that the contract price, including subcontracts awarded
thereunder, does not include any Non-Recurring Cost Charges.

 

III. TAXES AND DUTIES

 

  a. All taxes, duties, and charges outside the geographical borders of EGYPT,
to which the Supplier becomes liable in connection with the execution of this
contract shall be the sole responsibility of the Supplier, and shall be borne
entirely by the Supplier.

 

  b. All taxes, duties, and charges within the geographical borders of EGYPT, to
which the Supplier becomes liable in connection with the materials and services
delivered under this contract shall be the sole responsibility of the GoE, and
shall be borne entirely by the GoE.

 

  c. Banking fees and charges or commissions connected with confirmation/
indorsing of the Letter of Credit/ Letter of Guarantee for Performance, or any
request for validity extension thereof shall be borne by the Supplier. As an
exception, the GoE shall bear the banking fees for opening the L/C.

 

  d. The Supplier warrants that all supplies for which duty-free entry is to be
claimed are intended to be delivered to the GoE or incorporated into the end
items to be delivered under this contract, and that duty shall be paid to the
extent that these supplies, or any portion of them, are diverted to non-GoE use,
other than scrap or salvage.

 

IV. GUARANTEE DEPOSITS

 

  a. All Letters of Guarantee (L/Gs) established for the purpose of this
contract shall be unconditional, written in English, be of the same currency as
of the contract, and shall be issued by a first class bank which is chartered
and doing business in Egypt. If the Supplier elects to issue the L/Gs by a bank
in his country, the Supplier shall have them endorsed by a first-class bank,
which is chartered and doing business in Egypt.

 

  b. Performance Guarantee (LGP)

 

  1.

As security for the due execution of the Contract, the Supplier shall deposit to
the GoE, within 21 calendar days from the contract signature, a Letter of
Guarantee for

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

6/36



--------------------------------------------------------------------------------

  Performance in the form presented in Appendix F, [Form Letter of Guarantee for
Performance (LGP)]. The amount of the LGP shall be equal to 10% of the price of
the Contract identified in Article II [Price].

 

  2. The LGP shall be held and maintained at its full amount by the GoE, subject
to conditions and stipulations of the contract, as pecuniary guarantee for the
due execution and proper performance of the Contract, and for the recovery of
over payment and of any penalties and damage, associated with the performance of
the Contract, to which the Supplier may become liable.

 

  3. The LGP will expire on the same date that the warranty for the items
delivered under the Contract expires in accordance with the provisions set forth
in Article XIV [Warranty].

 

  4. In the event of delays in performance or the filing of claims by either
party, the GoE shall have the right to extend the period of validity of the LGP
by a period(s) equal to the period(s) of the delay in performance or until the
claims are resolved. The GoE’s right to extend the period of validity shall be
enforceable by the sole fact that the delay in performance occurred, or that a
claim has been filed and without prior notification to the Supplier or other
formalities or recourse to judicial proceedings.

 

  5. Upon expiration of the LGP, both parties agree that each party has
completed all responsibilities in accordance with the requirements of this
contract and that no claims will be brought against the other party to this
contract after the date of the expiration of the said LGP. Upon expiration, the
GoE will return LGP to the issuing bank.

 

  6. If at any time, prior to the expiration of the LGP, any sum is reduced
(drawn down) from the guarantee deposit by the GoE due to Supplier
non-performance in accordance with the conditions of this contract, the Supplier
shall, within 15 calendar days of receipt of written demand from the GoE,
increase the guarantee to its full amount.

 

V. DELIVERY TERMS:

 

  a. All deliverable items shall be delivered DAP, Cairo, Egypt, via Air Freight
(Cairo Airport), according to ICC INCOTERMS 2010.

 

VI. PAYMENT

Payment of the total price shall be made in accordance with the terms of payment
agreed upon between the Supplier and the GoE as expressed in appendix H “Payment
Terms”.

 

VII. TRANSFER OF CONTRACT

 

  a. The Supplier shall not, without the written consent of the GoE, transfer
this contract, in whole or in part, to any third party. However, the Supplier
retains the complete right to purchase any part or portion form his duly
designated sub-Supplier(s) on his account.

 

  b. The contract, or any sum due on account of this contract, may only be
transferred through formal contract amendment, which must be signed by the two
parties prior to becoming effective. Violation of this condition will give the
GoE the right to cancel the contract by a simple notice, provided to the
Supplier by registered letter and without further formalities.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

7/36



--------------------------------------------------------------------------------

VIII. QUALITY CONTROL, INSPECTION, TESTS AND ACCEPTANCE

 

  a. QUALITY CONTROL:

 

  1. The Supplier, and all subcontractors, shall adhere to all quality control
standards for all supplies being delivered under this contract.

 

  2. The Supplier shall only tender for inspection those Supplies that have been
produced in accordance with contractually compliant quality control procedures
and have been found by the Supplier to be in conformity with the contract
requirements.

 

  b. INSPECTION

 

  1. For all supplies, the Supplier shall submit a Certificate of Conformance
(CoC) in accordance with appendix “J” with all his documents supporting any
request for payment.

 

  2. The Supplier shall inspect, on his own responsibility and expenses, all the
contracted items before delivering them to the GoE. The Supplier, further,
certifies that he shall reject any item that does not fully comply with the
contract specification.

 

  3. The Government has the right to perform inspections to ascertain Supplier’s
compliance with the Contract requirements.

 

  4. Inspection of the contracted supplies shall be made by inspectors
designated by the GoE and shall start, for each consignment, within 60-63
calendar days from the date of receiving the Supplier’s notification to the GoE
stating that all (or part if partial shipment is allowed) of the contracted
supplies are ready for inspection.

 

  5. If the GoE’s designated inspectors did not show up in the Supplier’s
premises on the 63rd day, from the date of receiving the Supplier’s
notification, the Supplier shall have the right to inspect (using the same
procedures indicated in Appendix (O) “Acceptance Test Procedures” and dispatch
the contracted supplies (ready for inspection), to the designated freight
forwarder, on his own responsibility and without participation from the GoE’s
side.

 

  6. The Supplier’s right to dispatch the Supplies, as indicated by paragraph 5
above, does not relieve him of the responsibility to correct any defects
(shortage in delivery- deficiencies in specification-…etc.) discovered with the
Supplies after being receipt on site.

 

  7. Inspection shall be made on the charge of the Supplier in his factory. The
Supplier shall provide at his own expense all facilities, tools, and technical
assistance necessary for the inspection and tests, and will provide
administrative support in the form of office space, internal communications, and
transportation from the point of the inspectors lodging to the inspection site
and return. Inspectors will be granted full access to proceed to any place where
the materials contracted for are manufactured and inspected.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

8/36



--------------------------------------------------------------------------------

  8. Supplier shall set aside the contract items, make them well identified as
duly appropriated to the contract and place them at the disposal of the
inspectors

 

  9. The decision of the inspectors designated by the Government, concerning the
results of the inspections, shall be final and binding for the Supplier, subject
to the following provisions:

 

  I. In case the inspection and tests prove that the materials are compliant
with the specifications agreed upon in this contract, the parties shall proceed
in the following order:

 

  1. Supplier shall re-pack the items that were used as inspection samples
(unless it is usual for the particular trade to send the goods of the contract
description unpacked), seal and appropriately mark the packages of the whole
consignment in accordance with Appendix C “Shipping and Marking”.

 

  2. The inspectors, designated by the Government, shall submit to the Supplier
a certificate for material acceptance (CoMA), as indicated by Appendix “K”.

 

  II. In case the inspection proves that the goods inspected, in whole or in
part, are not in conformity with the contract specifications, the parties shall
proceed in the following order:

 

  1. The inspectors, designated by the Government, shall submit to the Supplier
a certificate of material rejection (CoMR), as indicated by Appendix “L”.

 

  2. The Supplier undertakes to replace any rejected material and presents the
item(s) for re-inspection.

 

  3. Regardless of the quantity inspected and found not in conformity with the
contract specification, the GoE shall have the right to re-inspect 100% of the
quantity of Contract Line Items listed in the CoMR. Re-inspection shall take
place in the EGYPT.

 

  4. In no event shall the GoE accept any material that have been rejected by
its designated inspectors. The Supplier neither shall invoice nor be paid for
items listed in the CoMR unless they are re-inspected in the EGYPT and found in
conformity with the contract specification.

 

  10. In no event shall the GoE be responsible for any extension or delays in
the scheduled deliveries or periods of performance of this contract that result,
directly or indirectly, from the GoE rejection on the grounds on non-compliance
with contract requirements. The Supplier’s obligations to correct and present
the rejected items for re-inspection shall not result in any adjustment to the
delivery schedule, period of performance, or increase contract price as a result
of the correction of non-compliant items.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

9/36



--------------------------------------------------------------------------------

  11. Immediately after inspection, packing and marking, Supplier shall take the
necessary action to ship the accepted goods to the Government’s Freight
Forwarder.

C For the purposes of this contract, supplies/ goods/ materials are synonyms to
contracted items as indicated in Appendices “A” and “B” and include, but are not
limited to, raw materials, components and end products.

 

  c. ACCEPTANCE

 

  1- All acceptance tests shall be performed in accordance with GoE approved
test procedures.

 

  2- The documents required to prove acceptance shall be:

 

  III. Certificate of material acceptance (CoMA) as per appendix “K” (in case of
GoE participation in the inspection process), OR

 

  IV. A letter from the GoE to declare its non-participation in the inspection
process (as per appendix “P”) and a Certificate of Conformance (CoC) in
accordance with Appendix “J” (in case of GoE non-participation in the inspection
process).

 

  3- The COMA and/ or CoC, when signed by the GoE or the Supplier, constitutes
acceptance of the inspected items, but does not relieve the Supplier of the
responsibility to correct any defects or deficiencies discovered with the
delivered items throughout the period of contract performance including the
warranty period of the Contract in accordance with Article XIV “Warranty”.

 

  4- Items received shall be deemed quantitatively accepted if six (6) months
have passed form the date of receipt without filing any shortage in delivery
claim.

 

  5- Items received shall be deemed qualitatively accepted if twelve (12) months
have passed form the date of receipt without filing any warrantee claim.

 

IX. PACKAGING AND DELIVERY

The term (DAP) as used in this article, means Delivered at Place (named place of
destination). Seller is responsible for delivery to named place, risk passes
when the goods are delivered to the named place, as identified by the ICC
INCOTERMS 2010.

 

  a. All deliveries shall be consigned to the GoE Armament Authority.

 

  b. All items will be packed in accordance with Standard Practice for
Commercial Packaging and every package will be stenciled on front and back in
accordance with instructions provided in appendix C.

 

  c. Delivery period shall be within ….10 months from the contract effective
date of this contract.

 

  d. Partial delivery is allowed. Early delivery is allowed.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

10/36



--------------------------------------------------------------------------------

X. TRAINING AND TECHNICAL ASSISTANCE

The Supplier shall provide training and technical assistance support in Concord,
Massachusetts in accordance with requirements outlined in Appendix “N” (Training
and Technical Assistance).

 

XI. DELAY IN PERFORMANCE AND PENALTY FOR DELAY

 

  a. In the event of delays in delivery, as specified in the contract, the GoE
shall have the right to deduct from the LGP a sum equal to one percent (1%) of
the values of the materials not delivered for every week, or portion thereof, of
delay. The total amount deducted shall not exceed four percent (4%). Such
penalty shall be enforceable by the sole fact that the delay occurred and
without prior notification to the Supplier or other formalities or recourse to
judicial proceeding.

 

  b. Notwithstanding, if these delays are in excess of two (2) months, and the
delay was not a direct result of Force Majeure, the GoE reserves the right to
terminate the contract in accordance with the terms outline in article XIII,
“Termination of the Contract”.

 

  c. If the Supplier proves to the satisfaction of the GoE that the whole or
part of the delay arose from Force Majeure, and could not be foreseen at the
time of contract signature, the GoE shall limit the penalties to the portion of
the delayed supplies which the Force Majeure was not the direct cause of its
delay.

 

XII. FORCE MAJEURE

 

  a. Neither party to this Contract shall be responsible for nor deemed to be in
default under this contract on account of any failure or delay in performance
under the contract due to Force Majeure which are causes beyond either party’s
reasonable control including, but not limited to, the following:

 

  I. States of strike, riot, revolution, political strife, war or warlike
operation.

 

  II. Extraordinary natural events such as weather condition prohibiting work,
typhoons, earthquakes, fires, or floods.

 

  III. Acts of Government including requirements arising from any laws, rules,
affected subsequent to the effective date of this Contract and directly
affecting the Contract.

 

  b. Both parties shall continue performance of the remaining obligations
hereunder. The party delayed shall use its best efforts to avoid or remove the
cause of the failure or delay and to minimize its effect as quickly as possible.
Notification shall be provided to the other party at the beginning date and
ending date of Force Majeure.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

11/36



--------------------------------------------------------------------------------

  c. In case of Force Majeure The party that experiences a failure or delay as a
result of Force Majeure, shall promptly notify the other party of such failure
or delay along with reasonable substantiation thereof, including if applicable,
a certification from an agency or agencies of the Government.

 

  d. Denial of granting an export license shall not be considered a Force
Majeure.

 

  e. Failure of the supplier to deliver any line items, or portions thereof, due
to unavailability shall not be considered a Force Majeure.

 

XIII. TERMINATION OF THE CONTRACT.

 

  a. In addition to any other rights and remedies provided by law or under this
contract, the GoE may, by written notice of default to the Supplier, terminate
this contract if:

 

  1. The Supplier fails to deliver the supplies within the time specified in
this contract;

 

  2. The Supplier fails to comply with any of the provisions of this contract.

 

  3. If the effect of Force Majeure event continues for a period of sixty
(60) calendar days (or any extension thereof, if authorized by the GoE ) and an
amendment cannot be reached or is not appropriate due to a continuing hazardous
condition.

 

  b. The GoE’s right to terminate this contract under subdivisions 1 and 2
above, may be exercised if the Supplier does not cure such failure within 30
days (or more if authorized in writing by the GoE).

 

  c. The GoE shall be entitled to confiscate performance Guarantee and advance
payment Guarantee (not yet expired as of the date of the GoE termination
letter), in their entirety.

 

  d. If the Contract is terminated under subdivision 3 above (Termination for
Force Majeure), the GoE shall be entitled to confiscate the advance payment
Guarantee, not yet expired as of the date of the GoE termination letter.

 

  e. GoE confiscation of the performance guaranty shall be enforceable by the
sole fact that the termination letter was sent by the GoE and without any other
notification to the Supplier or other formalities or Supplier recourse to
judicial proceeding. .

 

  f. This termination will be affected Registered letter, facsimile, or telex
sent to the Supplier and without need to legal, judicial, or other formalities
will affect this termination.

 

  g. The GoE shall pay contract price for completed supplies delivered and
accepted

 

  h. The rights and remedies of the GoE in this clause are in addition to any
other rights and remedies provided by Egyptian law or under this contract.

 

  i. The GoE may acquire, under the terms and in the manner the GoE considers
appropriate, supplies or services similar to those terminated, from any other
country or Supplier, and the Supplier (the Seller) will be liable to the GoE for
any excess costs for those supplies or services.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

12/36



--------------------------------------------------------------------------------

XIV. WARRANTY

 

  a. The Supplier warrants that, the items delivered and accepted under this
contract will be free from any defect in workmanship and/or materials. The
Supplier is liable under this warranty to correct, replace or repair such
defects for a period of 12 months after the date of final delivery of accepted
supplies.

 

  b. For the items that must be repaired outside of Egypt, the Supplier shall
provide, on his own responsibility and expense; the packing, inspection and
labor involved in the return of the item(s) to his repair facility, and pay
transportation costs DAP to return those items back to Egypt after repair/
replacement.

 

  c. The warranty period of 12 months shall commence for repaired/ replaced
items beginning from the date of receiving it by the GoE at the DAP (Cairo
airport) destination after repair/ replacement.

 

  d. Other than the express warranty stated above, there should be no expressed
or implied standards, guarantees, or warranties.

XV. NEW MATERIAL:

 

  a. “Material” as used in this clause, includes, but is not limited to, raw
material, parts, items, components, and equipment. “New”, as used in this
clause, means previously unused and composed of previously unused materials.

 

  b. The Supplier warrants to deliver products under this contract that are new
and are manufactured during the same year of contract signature or later.

XVI. ORIGIN OF EQUIPMENT

The Supplier warrants that the materials and services delivered to the GoE under
this contract are of the United States origin and Slovakia.

XVII. CONTRACT CHANGES

 

  a. When the GoE and the Supplier agree to make changes to the requirements
established in this contract, the two parties should sign an amendment(s) to
this Contract

 

  b. Only the Armament Authority and the Supplier’s duly authorized
representatives are empowered to agree to amendment(s) to this Contract.

 

  c. The two parties shall not be obligated in any manner for performance of
changes in the requirements of this contract prior to the effective date of the
associated amendment.

 

  d. Except for changes identified as amendment(s) and signed by the two
parties, the Supplier shall disregard any actions, inaction, and written or oral
communications with anybody that the Supplier regards as a change to the
contract terms and/or conditions.

 

XVIII. EXPORT LICENSE

 

  a. Under this contract it is the obligation of the Supplier to provide for an
exportable system that complies with all requirements of this contract. If the
Supplier fails to provide export license within 120 calendar days from contract
signature, the GoE shall have the right to terminate the Contract in accordance
with Article “XIII” (Termination of the Contract).

 

  b. Supplier shall notify the GoE of date of Export License receipt.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

13/36



--------------------------------------------------------------------------------

XIX. DISPUTES AND ARBITRATION

 

  a. It is the intention of the parties to resolve all grievances and disputes
in an amicable manner by conference and negotiation.

 

  b. A party claiming a grievance shall notify the other party in writing
setting forth the details of the grievance(s) and both parties shall within ten
(10) working days thereafter convene a settlement conference at a site selected
by the party against whom the grievance claim is made and shall in good faith
attempt to resolve the matter. If the parties are unable to resolve the
grievance at such settlement conference within seven (7) working days, or such
additional time as mutually agreed upon, then the party claiming the grievance
may initiate arbitration proceedings in accordance with the procedures defined
below.

 

  c. Any dispute or difference arising from this Contract, which is not first
resolved pursuant to 1ST , 2ND paragraph above shall be referred to and decided
by a court of arbitration. The court of arbitration shall be composed of three
arbitrators, one to be appointed by the GoE, one to be appointed by the
Contractor, and a third one to be appointed by the two parties jointly, or in
case no agreement between them would be reached upon this nomination within
sixty (60) days after the appointment of the two arbitrators, the third
arbitrator will be appointed by Cairo Regional Center for International
Commercial Arbitration. In any event, the third arbitrator shall be neither of
GoE nationality nor of the Contractor’s nationality.

 

  d. The party requesting arbitration shall notify the other party of his
intention by registered letter with indication of his claims and the name and
address of his arbitrator. If the other party has not appointed and forwarded
the name and address of his arbitrator to the first mentioned party within
thirty (30) days of receipt of the notice, such arbitrator shall be appointed by
the President of Cairo Regional Center for International Commercial Arbitration.
The same procedure shall apply when an arbitrator fails, without excuse
acceptable to the other arbitrators, to attend two successive meetings.

 

  e. Each party may replace the arbitrator appointed by him or on his behalf
provided that no matter shall be pending before the court at the time of such
replacement. Each party shall replace within thirty (30) days the arbitrator
appointed by him or on his behalf in case of death or resignation.

 

  f. It is furthermore understood that both parties irrevocably agree to apply
the Egyptian laws of arbitration and to choose Cairo Regional Center for
International Commercial Arbitration as the seat of court of arbitration.

 

  g. The applicable law on the contract is the Egyptian laws .

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

14/36



--------------------------------------------------------------------------------

  h. The court shall make its decision by a vote of majority. Each party shall
bear the expenses and fees of the arbitrator appointed by him and the court of
arbitration shall determine the division of the remaining costs between the two
parties.

 

  i. The court shall make its decision by a vote of majority. Each party shall
bear the expenses and fees of the arbitrator appointed by him and the court of
arbitration shall determine the division of the remaining costs between the two
parties. The cost of the arbitration proceedings shall be borne by the losing
party. If neither party is 100% at fault, the cost of the arbitration
proceedings shall be allocated to the parties according to the percentage of
fault. Any other arbitration procedures to be followed shall be determined by
the arbitrators. The decision of said court shall be final and binding and
cannot be made subject to any appeal or other recourse.

 

  j. court of arbitration shall determine the division of the remaining costs
between the two parties.

 

XX. LANGUAGE

 

  a. All correspondence, reports, data, notices, or communications passing
between the parties pertaining to the Contract shall be in the English language.

 

  b. All hazards / warning signs designated by language, shall be in both
English and Arabic. All hazard / warning signs designated by symbols shall use
the standard internationally accepted symbol form.

 

  c. This Contract is drawn up in the English Language only. In case of any
dispute arising from an alleged difference in meaning between any translation of
this Contract and the English text, the English text shall prevail.

 

XXI. SECURITY

 

  a. All data provided by either party to the other shall be handled in
accordance with established security procedures as outlined and used by the
corresponding Department of Defense.

 

  b. The level of classification of data assigned by the GOE shall be handled in
accordance with the equivalent security classification given to the Supplier’s
Ministry/ Department of Defense classified data.

 

  c. The Supplier shall take all steps to protect all GoE classified material/
data provided to its sub-contractors.

 

  d. The Supplier shall not transfer any data contained in this agreement or
communicated between the two parties to the media, the press or to any third
party except to his Government for official reasons.

 

  e. In the event of termination of the Contract, the Supplier shall retain
responsible to protect all classified data under its possession until the
material can be appropriately transferred to the GoE, or under approval of the
GoE it may be destroyed. Furthermore, the Supplier shall be responsible for any
security violations of its employees even after termination of the Contract, for
up to (5) five years after the termination is effective.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

15/36



--------------------------------------------------------------------------------

XXII. EFFECTIVE DATE

 

  a. The Contract shall become effective upon sequential completion of all the
items listed below:

 

  1. Signature of the Contract by the two parties.

 

  2. Approval of the Egyptian Government.

 

  3. Establishment of Supplier’s Letter of Guarantee for Performance (Appendix
F);

 

  4. Opening the Letter of Credit (L/C) in the name of the Supplier.

 

  5. Receipt by the Supplier of the advance payment (if any).

 

  b. This contract shall not be considered final and shall not be contractually
binding to the GoE until such time has occurred, that all the above events have
been completed and the Contract has become effective.

 

  c. The Supplier shall confirm the actual effective date of the Contract by
registered letter/ Fax to the GoE within seven (7) calendar days of occurrence
of the last event. Failure by the Supplier to confirm the effective date of the
Contract as mentioned above would not alter the fact that the effective date
shall be the date of the last event as indicated above.

 

XXIII. DOMICILE AND NOTICES

 

  a. As to the performance of this contract, the GoE is domiciled at:

 

1. ADDRESS: EGYPTIAN ARMAMENT AUTHORITY , KOBRY EL KOBBA, CAIRO, EGYPT.
2. TELEPHONE:   011-202-403-7084, AND 011-202-415-6407. 3. FAX:  
011-202-403-7197, AND 011-202- 403-7095.

 

  b The Egyptian Procuremernt Office in Washington, DC, operates as the focal
point for the GoE in USA. It is domiciled at:

ADDRESS: Egyptian Procurement Office

5500 16th Street NW, Washington, DC 20011

TELEPHONE:N 202-726-8006/8007/8008, FAX: 202 829 4909

:

 

  c. The Contractor is domiciled at:

 

  1. ADDRESS: Technical Communications Corporation,

100 Domino Drive, Concord, MA 01742-2892 U.S.A.

 

  2. TELEPHONE: 1-978-287-5100

 

  3. FAX: 1-978-371-1280

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

16/36



--------------------------------------------------------------------------------

  d. In case of change of domicile of either party, the one who changes his
address shall notify the other party by registered letter, of the new address
within five (5) business days of its effective date. If not, all correspondence
sent to the domicile address as listed in this Article is considered to be
correctly directed.

 

  e. This contract was issued in four original and three copies for the GoE and
one original for Contractor.

 

  f. All documents relating to this contract including specifications, plans,
invoices, bills, formal letters and notices, etc., which the Contractor will
send to the GoE shall always include the complete contract number.

 

XXIV. CONTENTS OF THE CONTRACT AND ORDER OF PRECEDENCE

 

  a. This complete contract consists of 24 Articles (I, …XXIV) and 16 Appendices
(A,…P).

 

  b. The contract documents is arranged in the following descending order of
precedence. Any inconsistencies in these documents shall be resolved by giving
precedence in the following order:

 

  4. CONTRACT ARTICLES.

 

  5. CONTRACT APPENDICES.

 

FOR THE GOE:     FOR THE SUPPLIER

/s/ Ahmed Izamal Basuony

   

/s/ Mohamed Hany Aly El Shamy

Signature     Signature

Ahmed Izamal Basuony

    Mohamed Hany Aly Fahmy ElShamy Name     Name

B.S.

   

 

Rank / Title     Rank / Title

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

17/36



--------------------------------------------------------------------------------

Appendix A : ITEMS DESCRIPTION AND SPECIFICATIONS

 

The following table indicates the full description and specifications of each
and every CLIN, whether material or service, contained in Appendix “B” (Price
Structure of the Contract)

 

CLIN1

  

Origin of
Equipment

  

DESCRIPTION

001   

USA

 

Except Pwr Supply-Slovakia,***

   DSD 72A-SP (Includes all common items Power Supply, Keypad, Screen, Power
Cable, Harness Cable, etc), 18-52VDC 002    USA    ARECAL 1 Crypto Bd for
E1-D1-E2 003    USA    CPU Card ARECAL 1 For (E1 or D1, or E2, or E3 Interface
Card) 004    USA    Radio Interface Cable to RL421 (3M) 005    USA    Mux
Connector Kit 006    USA    Radio Connector Kit 007    USA    Bypass Adapter for
DSD 72A-SP 008    USA    Open End Mux Cable with L5 009    USA    Upgrade with
software for FPGA , procedure, and tools for existing E3 Crypto Processor Card
(256) conversion from Arecal II Algorithm to ARECAL 1 Algorithm

 

1  CLIN = Contract Line Item Number

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

18/36



--------------------------------------------------------------------------------

The following table indicates the full description and specifications of each
and every CLIN, whether material or service, contained in Appendix “B” (Price
Structure of the Contract)

 

CLIN1

  

Origin of
Equipment

  

DESCRIPTION

010    USA    Upgrade Kit for ATI Interface Include New ATI Interface Card. 011
   USA    KFD 800 Key Fill De vice 012    USA    Smart Module 013    USA   
Crypto Processor Upgrade Training (3 officers, 2 weeks) 014    USA    Inspection
(2 officers, 12 day) 015    USA    Packing and Shipping

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

19/36



--------------------------------------------------------------------------------

Appendix B : PRICE STRUCTURE OF THE CONTRACT

 

CLIN2

  

Nomenclature

  

QTY

  

Unit Price $

  

Total Price $

001    DSD 72A-SP (Includes all common items Power Supply, Keypad, Screen, Power
Cable, Harness Cable, etc), 18-52VDC    ***    ********    ********** 002   
ARECAL 1 Crypto Bd for E1-D1-E2    ***    ********    ********** 003    CPU Card
ARECAL 1 For (E1 or D1, or E2, or E3 Interface Card)    ***    ********   
********** 004    Radio Interface Cable to RL421 (3M)    ***    ********   
********** 005    Mux Connector Kit    ***    ********    ********** 006   
Radio Connector Kit    ***    ********    ********** 007    Bypass Adapter for
DSD 72A-SP    ***    ********    ********** 008    Open End Mux Cable with L5   
***    ********    ********** 009    Upgrade with software for FPGA, procedure,
and tools for existing E3 Crypto Processor Card (256) conversion from ARECAL II
Algorithm to ARECAL 1 Algorithm    ***    ********    ********** 010    Upgrade
Kit for ATI Interface Include New ATI Interface Card.    ***    ********   
********** 011    KFD 800 Key Fill De vice    ***    ********    ********** 012
   Smart Module    ***    ********    ********** 013    Crypto Processor Upgrade
Training (3 officers, 2 weeks)    ***    ********    ********** 014   
Inspection (2 officers, 12 day)    ***    ********    ********** 015    Packing
and Shipping    ***    ********    **********

Notes:

CLIN 013 - Supplier will pay for all living expenses, (full accommodation, local
transportation, per day allowance).

CLIN 014 - All cost of inspection will be borne by the Government of Egypt.

 

2  CLIN = Contract Line Item Number

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

20/36



--------------------------------------------------------------------------------

Appendix C : SHIPPING AND MARKING

 

  •   The goods in will be packed by the Contractor. Every package will be
stenciled on two sides by the following information in English:    

•

  The other two sides will be stenciled as follows:

CONTRACT NUMBER:

NUMBER OF CASES:

CASE NO:

NET WT:

ARMAMENT AUTHORITY

EGYPT

     

 

1. All shipments shall be consigned to the GoE Armament Authority.

 

2. All items shall be packed in accordance with Standard Practice for Commercial
Packaging and every package will be stenciled on front and back in accordance
with instructions provided above.

 

3. The Contractor undertakes to apply for country export license, if required.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

21/36



--------------------------------------------------------------------------------

Appendix D : NOTICE OF AVAILABILITY3

 

  TO:  

 

  4   FAX NO.:  

 

    ATTN.:  

 

 

 

 

 

 

CONTRACTOR:  

 

 

 

ADDRESS:  

 

FROM (PoC):  

 

 

(Contractor’s Point of Contact)

 

PHONE:  

 

 

EXT.:

 

 

 

FACSIMILE:

 

 

 

 

 

 

 

3  All above information must be thoroughly edited in English language and in a
very clear letters

4  NoA must be forwarded to the persons indicated in Appendix “C”

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

22/36



--------------------------------------------------------------------------------

CONTRACT NO.:  

 

 

 

N.O.A. NUMBER:  

 

    N.O.A. DATE:  

 

  DELIVER TERM:          

 

 

 

INVOICE INFORMATION:

 

INVOICE NO.:  

 

   INVOICE DATE:  

 

 

 

OVERHAUL PACKED DIMENSIONS: (length x width x height):5
                                                                          m3

 

TOTAL VOLUME:  

 

   TOTAL WEIGHT:  

 

 

 

TOTAL NO. OF PIECES:                                                      
DELIVERY TERMS: TOTAL VALUE:6                                          
                                                        

 

 

 

INFORMATION FROM THE LETTER OF CREDIT:

 

SHIPMENT NOT LATER THAN:                                          
                    LAST DATE FOR PRESENTATION OF DOCUMENTS:
                                                                     

 

 

 

SPECIAL HANDLING REQUIREMENTS (IF ANY):

 

 

 

 

 

 

 

HAZARDOUS INFORMATION (IF ANY):

 

 

5  Dimensions should be in meters. If there are more than one package, detailed
information should be provided for each in a separate sheet: (length x width x
height)

6  Value of goods as indicated in the commercial invoice must be indicated.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

23/36



--------------------------------------------------------------------------------

Appendix E : CERTIFICATE OF RECEIPT7

This certifies that the following shipment and invoice has been received by the
GoE’s representative

CONTRACT #:

TERMS OF DELIVERY:

INVOICE NUMBER:

INVOICE DATE:

DATE RECEIVED:

PIECES8:

WEIGHT:

VALUE:

COMMENTS: please indicate any damage identified to have resulted during inland
transportation, also note any discrepancies between number of items received and
the number identified on the notice of availability.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The GoE representative

 

SIGNATURE:  

 

NAME AND TITLE:  

 

 

7  This certificate must be signed in three originals, one for the Contractor
and two for the GoE

8  Please note that sealed boxes are not opened and Contractors count is used.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

24/36



--------------------------------------------------------------------------------

Appendix F : FORM LETTER OF GUARANTEE FOR PERFORMANCE (LGP)

 

To:   The Government of the Arab Republic of Egypt   Represented by the Armament
Authority   Kobry El-Kobba   Cairo, Egypt

In consideration of the Contract No. CAIRO/N/AM/Technical Communications
Corp./2014/19 between the Armament Authority, hereinafter called the GoE, and
Technical Communications Corporation, hereinafter called the Contractor, and in
further consideration of Article IV, [Guarantee Deposits] of the said contract,
stipulating that a Letter of Guarantee for Performance (LGP), which represents
ten (10%) percent of the total price of the contract, shall be deposited by the
Contractor within 21 days from signing this contract.

We the undersigned hereby guarantee, as a direct responsibility for our own
debit, the due fulfillment by the Contractor of the stipulations of the
contract, provided nevertheless the total amount of our responsibility under
this guarantee is limited to and shall not exceed the amount of $328,732.40
(three hundred twenty eight thousand, seven hundred thirty two dollars and forty
cents).

This guarantee shall be free of interest and payable in cash, in whole or in
part at the Government’s first demand, not withstanding any contestation by the
Supplier or by ourselves or by any other part.

This LGP will cease to be in force upon presentation to us of a statement
purportedly signed by an authorized representative of the GoE, stating that:

“All efforts required in accordance with the Article XIV [Warranty] of contract
number CAIRO/N/AM/Technical Communications Corp./2014/19 have been completely
carried out to the satisfaction of the GoE in accordance with the terms
contained in this contract. As such, we request that this LGP cease to be in
force. Attached please find the LGP, which is being returned to you for
cancellation.”

N.B.

 

1. This guarantee must be provided in the original and three copies and sent
directly to the Armament Authority, Kobry El Kobba, Cairo, A.R.E.

 

2. This Appendix is to be signed now in order to confirm that LGP will be issued
in accordance to this form.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

25/36



--------------------------------------------------------------------------------

Appendix G : FORM LETTER OF GUARANTEE FOR ADVANCE PAYMENT (LGAP) (N/A)

 

To: The Government of the Arab Republic of Egypt

Represented by the Armament Authority

Kobry El-Kobba

Cairo, Egypt

In consideration of the Contract No.                                         
between the Armament Authority, hereinafter called the GoE, and
                    , hereinafter called the Contractor. And in further
consideration of Article IV, [Guarantee Deposits] and Article VI, [Payment] of
the said contract, stipulating that an amount equivalent to (    %) of the
Contract shall be paid in advance to Contractor, we hereby undertake to hold at
the disposal of the GoE, the sum of                      representing percent
(    %) of the total value of the contract as guarantee for the advance payment.

This guarantee shall be free of interest and payable in cash, in whole or in
part at the Government’s first demand, not withstanding any contestation by the
Supplier or by ourselves or by any other part.

This letter of guarantee will ceases to be in force six (6) months after the
final acceptance of the Contract has been completely carried out to the
satisfaction of the Government in accordance with the terms contained in this
contract. In the same time, this letter of guarantee will be returned to the
bank for cancellation.

N.B.

 

1. This guarantee must be provided in original and three copies and sent
directly to the Armament Authority, Kobry El-Kobba, Cairo, A.R.E.

 

2. This appendix is to be signed now in order to confirm that the Letter of
Guarantee will be issued in accordance to this form.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

26/36



--------------------------------------------------------------------------------

Appendix H : PAYMENT TERMS

 

1) The Contract price shall be paid by opening an irrevocable letter of credit
(L/C) by the GoE in favor of the Contractor in an initial amount equal to
**********, which represents Ten percent (***%) of the contract price, the L/C
shall increase in 1st August, 2014 with the amount of **********, which
represents ***% of the contract and the L/C shall increase in 1st August 2015
with an amount of $**********, which represent ***%. The above mentioned initial
amount shall be deposited within 21 calendar days after receipt and acceptance
by the GoE of the letter of guarantee.

 

2) The aforementioned (L/C) shall be issued by a first class bank in Egypt, and
shall be advised by an advising bank in the Contractor’s country.

 

3) If the Contractor wishes to have the (L/C) confirmed by a bank in his
country, all commissions, fees and charges associated with the confirming bank
shall be born entirely by the Contractor.

 

4) Validity of L/C 10 months for delivery plus 1 month for payment (total 11
months).

 

5) Prolongation costs of L/C shall be borne by the party who is responsible for
the prolongation.

 

  •   Payment (100%) of each invoice. The documents required for supporting
payment are as follows:9

 

  1- The original and four copies of the invoice in the name of the consignee.

 

  2- Packing list in duplicate signed by the Contractor and stating that the
goods are packed in accordance with the instructions provided in Appendix C.

 

  3- Certificate of receipt signed by the GOE representative

 

  4- Certificate of Conformance “CoC” (Appendix “J”) from the Contractor as
required in Article VIII [Quality Control, Inspection, Tests and Acceptance];

 

  5- Certificate of Material Acceptance (Appendix “K”), OR Form Notification of
GoE Non-Participation in Inspection (Appendix “P”)

 

  6- Contractor’s Certificate of Origin stating that the items contracted for
are manufactured in the USA and Slovakia endorsed by the local Chamber of
Commerce and legalized by the Egyptian authorities in the Contractor’s country.

 

  7- Statement by the Contractor that the LGP is valid at least six (6) months
after the date of submission of documents to the bank.

 

  •   The supplier will send by airmail two additional copies from the above
mentioned document upon shipment; one to the Egyptian Armament Authority and the
other to the EPO.

 

9  Invoices will totally be equal to 100% of CLINs required for payment. The
bank will only pay the net invoice value, which will equal to the total invoice
value minus the percent already paid in advance.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

27/36



--------------------------------------------------------------------------------

Appendix I : PAYMENT SCHEDULE

The Contractor shall only be paid for efforts completed and documented in
compliance with the terms and conditions of this contract, including all
articles, appendices and attachments.

Payment Summary Table

 

ACTIVITY/ CLIN

   % of
Contract
Price     Value to be
Paid      Documents to be submitted
evidencing the contractor’s
right to be paid

001

     *** %      **********       TCC Invoice

002

     *** %      **********       TCC Invoice

003

     *** %      **********       TCC Invoice

004

     *** %      **********       TCC Invoice

005

     *** %      **********       TCC Invoice

006

     *** %      **********       TCC Invoice

007

     *** %      **********       TCC Invoice

008

     *** %      **********       TCC Invoice

009

     *** %      **********       TCC Invoice

010

     *** %      **********       TCC Invoice

011

     *** %      **********       TCC Invoice

012

     *** %      **********       TCC Invoice

013

     *** %      **********       TCC Invoice

014

     *** %      **********       TCC Invoice

015

     *** %      **********       TCC Invoice      100 %    $ 3,287,323.08      

Payment Details

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

28/36



--------------------------------------------------------------------------------

Appendix J : CERTIFICATE OF CONFORMANCE (CoC)

CONTRACTOR’S LETTER

HEAD

Reference:

Invoice Number:

Invoice Date:

Amounting To:

Contract No:

For Supplying:

We, the Contractor, hereby guarantee:

That all raw materials, components, intermediate assemblies, end products and
lots of supplies pertaining to the above mentioned invoice have been
manufactured in accordance with the quality standards and specifications applied
to this contract and the performance of the said items is compliant with all
performance specifications of this contract.

That all raw materials, components, intermediate assemblies, end products and
lots of supplies are new as required by Article XV [New Material] of the said
contract.

That we inspected all items before being shipped in accordance with the
acceptance test procedures indicated in attachment “d” of this contract.

 

 

FOR THE CONTRACTOR DATE:

N.B.

This appendix is to be signed now in order to confirm that you Egypt to issue
the inspection certificate, in due course, as the form shown here, and on your
own letter head.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

29/36



--------------------------------------------------------------------------------

Appendix K : CERTIFICATE OF MATERIAL ACCEPTANCE (CoMA)

 

MATERIAL ACCEPTANCE CERTIFICATE

CONTRACT

ITEM NO

  

PART

NUMBER

  

DESCRIPTION

  

QTY

                                                      This certifies that the
material listed above has been inspected by us and found to be in conformity
with the specification of the contracted material and is ready for shipment to
Egypt.

 

As a duly authorized agent of the Contractor, I confirm that the above
information is accurate and correct.      As an authorized agent of the
Government of Egypt, I confirm that the above information is accurate and
correct.

 

    

 

Signature     

Signature

 

         

 

Title      Title Date:      Date:

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

30/36



--------------------------------------------------------------------------------

Appendix L : CERTIFICATE OF MATERIAL REJECTION (CoMR)

 

MATERIAL REJECTION CERTIFICATE

CLIN

 

PART NUMBER

  

DEVIATION FROM CONTRACT SPECIFICATION

  

QTY Rejected

                                               

This certifies that the material listed above has been inspected by us and found
NOT in conformity with the specification of the contracted material.

 

As a duly authorized agent of the Contractor, I confirm that the above
information is accurate and correct. Furthermore, I undertake NOT to ship any of
the above listed items or invoice the GoE for them unless replaced with items
conform to the contract specifications.

 

Signature

 

 

Name:

 

Title

Date:

As an authorized agent of the Government of Egypt, I confirm that the above
information is accurate and correct.

 

Signature

 

 

Name:

 

Title

 

Date:

 

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

31/36



--------------------------------------------------------------------------------

Appendix M : CERTIFICATE OF SERVICE COMPLETION

 

Contract Number: CLIN No:    DATE OF COMPLETION:

TYPE OF SERVICE 10: TRAINING / TECHNICAL ASSISTANCE/ …………………………..

THIS CERTIFICATE IS TO CERTIFY THAT THE SUPPLIER HAS COMPLETED OBLIGATIONS UNDER
THIS CONTRACT As a duly authorized agent of the Supplier, I confirm that the
above information is accurate and correct.      As an authorized agent of the
Government of Egypt, I confirm that the above information is accurate and
correct.

 

    

 

Signature      Signature

 

    

 

Title      Title Date:      Date:

 

 

10  Indicate the appropriate type of service completed

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

32/36



--------------------------------------------------------------------------------

Appendix N : TRAINING11 AND TECHNICAL ASSISTANCE12

Training is to be provided as per contract line item #16, for 3 officers, at
TCC’s facility in Concord MA, for 2 weeks, at a mutually acceptable time. The
Training scope will cover the operation, maintenance and installation of the DSD
72A-SP.

 

11  This Appendix must contain at least: Scope, subjects and duration of
training courses, .number and skills of trainees for each course. Training price
should be included in Appendix “A” in a separate CLIN.

12  This Appendix must contain at least: Scope, duration, and number of
personnel providing the technical assistance. Price of technical assistance
should be included in Appendix “A” in a separate CLIN.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

33/36



--------------------------------------------------------------------------------

Appendix O : ACCEPTANCE TEST13 PROCEDURES14

 

 

13  All testes must be identified in details, including system performance
demonstration scheme.

14  Procedures must be very clear to avoid any misunderstanding or
misinterpretation. It must include the applicable sampling standards, MIL
specs., any other test standards, acceptance criteria and limits of accepted
values “if any”

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

34/36



--------------------------------------------------------------------------------

  Appendix P : FORM NOTIFICATION OF GOE NON-PARTICIPATION IN INSPECTION

 

To: “Company” Address:  

 

  

 

   Attention:  

 

   Date:  

 

  

Reference: Contract Number:  

 

  dated:  

 

  

Dear Sir

Reference to your letter dated              in regards to your readiness to
receive our inspection delegation to inspect the material contracted for by the
contract number:                                         

We hereby notify that the GOE elects not to participate in the inspection
process for this specific consignment.

You have the right to inspect the items of this consignment alone using the same
Acceptance Test Procedure agreed upon in the contract Appendix “M”, and provide
us with a Certificate of Conformance CoC (Appendix “B”) along with your
supporting documents requesting for payment.

This notification does not mean the GOE shall not participate in the following
inspection for any further consignment ready for shipment.

If you have any questions please feel free to contact the Requirements
Department Tel. 02- 4037084 Cairo-Egypt.

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

35/36



--------------------------------------------------------------------------------

Sincerely

 

FOR THE GOE ARMAMENT AUTHORITY Signature   Name:   Rank:   Title:  

 

 

     

 

For the GoE       For the Supplier

Publication N F S E 2012

“THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.”

 

 

36/36